                                  UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF SOUTH CAROLINA
                                      CHARLESTON DIVISION

    Curtis Jerome Lemon,      )             Civil Action No.: 2:18-cv-02421-RBH
                              )
           Petitioner,        )
                              )
    v.                        )             ORDER
                              )
    Warden of MacDougall      )
    Correctional Institution, )
                              )
           Respondent.        )
    ________________________)

            Petitioner Curtis Jerome Lemon, a state prisoner proceeding pro se, initiated this action by filing

    a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. See ECF No. 1. The matter is

    before the Court for review of Petitioner’s objections to the Report and Recommendation (“R & R”)

    of United States Magistrate Judge Mary Gordon Baker, who recommends summarily dismissing

    Petitioner’s § 2254 petition as successive and denying a certificate of appealability.1 See ECF Nos. 8

    & 13.

                                               Standard of Review

            The Magistrate Judge makes only a recommendation to the Court. The Magistrate Judge’s

    recommendation has no presumptive weight, and the responsibility to make a final determination

    remains with the Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court must conduct a

    de novo review of those portions of the R & R to which specific objections are made, and it may accept,

    reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or recommit the

    matter with instructions. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).



1
        This matter was automatically referred to the Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and
Local Civil Rule 73.02(B)(2)(c) (D.S.C.).
           The Court must engage in a de novo review of every portion of the Magistrate Judge’s report

    to which objections have been filed. Id. However, the Court need not conduct a de novo review when

    a party makes only “general and conclusory objections that do not direct the [C]ourt to a specific error

    in the [M]agistrate [Judge]’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d

    44, 47 (4th Cir. 1982). In the absence of specific objections to the R & R, the Court reviews only for

    clear error, Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005), and the Court

    need not give any explanation for adopting the Magistrate Judge’s recommendation. Camby v. Davis,

    718 F.2d 198, 199–200 (4th Cir. 1983).

                                                      Discussion2

           Petitioner previously filed a § 2254 petition, which this Court considered on the merits and

    dismissed with prejudice. See Lemon v. Warden, No. 8:08-cv-01055-RBH, at ECF Nos. 1 & 35

    (D.S.C.) (“Lemon I”); available at, 2009 WL 764418 (D.S.C. Mar. 19, 2009), appeal dismissed, 339

    F. App’x 298 (4th Cir. 2009), cert. denied, 559 U.S. 981 (2010). Petitioner has now filed a second

    § 2254 petition challenging the same convictions that were the subject of his first § 2254 petition.

    Compare ECF No. 1, with Lemon I at ECF No. 1. The Magistrate Judge recommends dismissing the

    instant petition as successive, noting there is no indication that Petitioner obtained pre-filing

    authorization from the United States Court of Appeals for the Fourth Circuit before filing it. See R &

    R at pp. 5–8. Petitioner has filed objections to the R & R. See ECF No. 13.

           The Court agrees with the Magistrate Judge that Petitioner’s instant § 2254 petition is successive

    and must be dismissed. This Court decided Petitioner’s first § 2254 petition on the merits. See Bryant

    I, 2012 WL 3597652 (granting the respondent’s motion for summary judgment and dismissing the


2
          The R & R summarizes the background of this case, with applicable dates and citations to the record.

                                                             2
    petition). Consequently, the petition currently before the Court is successive.3 See Slack v. McDaniel,

    529 U.S. 473, 485–89 (2000) (defining a successive petition as one filed after an initial petition was

    decided on its merits); see generally Shoup v. Bell & Howell Co., 872 F.2d 1178, 1181 (4th Cir. 1989)

    (“A summary judgment dismissal is a final adjudication on the merits . . . .”); see, e.g., Washington v.

    Cartledge, No. 4:16-cv-00017-PMD-TER, 2016 WL 1444620, at *2 (D.S.C. Mar. 9, 2016) (“[T]he

    previous petition was dismissed with prejudice as summary judgment on the merits was entered in favor

    of respondent. Accordingly, the instant [p]etition is successive.”), adopted by, 2016 WL 1427359

    (D.S.C. Apr. 12, 2016).

           Moreover, there is no evidence showing Petitioner obtained pre-filing authorization from the

    Fourth Circuit to file a successive petition. See 28 U.S.C. § 2244(b)(3)(A) (“Before a second or

    successive application permitted by this section is filed in the district court, the applicant shall move

    in the appropriate court of appeals for an order authorizing the district court to consider the

    application.”); Easter v. Johnson, 107 F. App’x 348, 349 (4th Cir. 2004) (“In the absence of pre-filing

    authorization, the district court is without jurisdiction to entertain the successive petition.”).

    Consequently, the Court lacks jurisdiction over Petitioner’s current § 2254 petition and must dismiss

    it.

                                              Certificate of Appealability

           “The district court must issue or deny a certificate of appealability when it enters a final order

    adverse to the applicant.” Rule 11(a) of the Rules Governing Section 2254 Cases. A certificate of

3
          In his objections, Petitioner argues his instant § 2254 petition is not successive because he is challenging
the state court’s denial of his application for forensic DNA testing (rather than the denial of post-conviction relief).
See ECF No. 13. However, the petition is still successive because it challenges the convictions that were the subject
of his prior § 2254 petition (voluntary manslaughter and first-degree criminal sexual conduct) and that are the reason
for his custody in state prison. In any event, Petitioner still has not obtained pre-filing authorization from the Fourth
Circuit.

                                                                3
appealability will not issue absent “a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a petitioner satisfies this

standard by demonstrating that reasonable jurists would find that the court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El

v. Cockrell, 537 U.S. 322, 336–38 (2003). When the district court denies relief on procedural grounds,

the prisoner must demonstrate both that the dispositive procedural ruling is debatable, and that the

petition states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484–85. In

this case, the Court concludes that Petitioner has failed to make the requisite showing of “the denial of

a constitutional right.”

                                              Conclusion

        For the foregoing reasons, the Court overrules Petitioner’s objections and adopts and

incorporates by reference the Magistrate Judge’s R & R [ECF No. 8]. Accordingly, the Court

DISMISSES Petitioner’s § 2254 petition without prejudice and without requiring Respondent to file

an answer or return. The Court DENIES a certificate of appealability because Petitioner has not made

“a substantial showing of the denial of a constitutional right” under 28 U.S.C. § 2253(c)(2).

        IT IS SO ORDERED.



Florence, South Carolina                                              s/ R. Bryan Harwell
November 1, 2018                                                      R. Bryan Harwell
                                                                      United States District Judge




                                                   4
